LP
base 1:93-cr-00180-LAK Document 939 Filed 02/20/20 Page 1 of 1
i

UNITED STATES DisTRicl Covet. _

 

 

 

 

 

 

 

 

 

- ___ Sow wegal BistRick OF NEw Ye,
a LAA vaAMuiS ABouWALIMA . pervbvons J- OHP-D20
7 _N. : cn

 

4S Kot te \C 2NAN __
Diskuck Cour Case # $4 _ a3. Cro CLAW) | a

 

 

 

 

| toe Clevk of Ma Court co _
: Waro sa request Xo Cae YY. aldises me To
i _—wOas.. WitonsReced Trams mu Tec Rote, Lndionea fo my

 

 

Bs c ocians "\aearcrmmon OX. LPS

 

LAL Ne Additess : Loy SLA GEs
~ . | Mohmsd. Alnoholimcn \ a5, " SL Se 2
ad ie No. AZOGK- DSH NX Os .
US. Ponientrany Max NOS ZOD
a _2.G. Bee 2500 ON N a SEA.
| s oA Me Cw ~
Oo | | Pleonces, Coy $\026.. $500 ONS _

  

 

 

 

 

 

 

 

 

 

 

a LDoke fFeloway 08, 202 Aes bin
a ci : —_ . _phahmud Aloovhalima..
i x A SObH 054
se entann no sere nutans tease oaneemuncen a Sea G5 Penihenpacy: mMOX.....-.
i PDS OK BSCS
oO a | Florence, (226 |

 

ee Ro
